The judgment is affirmed, for the reasons expressed in the opinion of Mr. Justice Porter for the Supreme Court.
The rent sued for was not for the last three months, but that is not material.
The opinion states that under the lease the tenant is liable for rent for the term, "irrespective of why the premises were vacated, whether by a voluntary vacation by the tenant or by an eviction by lawful proceedings." We need only decide that this is so where the "eviction by lawful proceedings" is the result of the default of the tenant in the discharge of an obligation imposed on him by the lease; and such was the case here.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BODINE, HEHER, PERSKIE, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 13.
 For reversal — None. *Page 169